UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 18, 2010 (June 15, 2010) Brookdale Senior Living Inc. (Exact name of registrant as specified in its charter) Delaware 001-32641 20-3068069 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 111 Westwood Place, Suite 400, Brentwood, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 221-2250 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 — Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. (a)Brookdale Senior Living Inc. (the “Company”) held its annual meeting of stockholders on June 15, 2010. (b)Jackie M. Clegg, Tobia Ippolito and James R. Seward were reelected as Class II directors at the annual meeting, to hold office for a term of three years and until their respective successors are duly elected and qualified.The terms of office of the following directors continued after the annual meeting:Frank M. Bumstead, Wesley R. Edens, Jeffrey R. Leeds, Mark J. Schulte, W.E. Sheriff and Dr. Samuel Waxman. The following votes were taken in connection with the election of directors at the annual meeting: Director Nominees Votes For Withhold Authority Broker Non-Votes Jackie M. Clegg Tobia Ippolito James R. Seward The proposal to ratify the Audit Committee’s appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the 2010 fiscal year was approved. The following votes were taken in connection with the proposal: Proposal Votes For Votes Against Abstentions Broker Non-Votes Ratification of the Audit Committee’s appointment of Ernst & Young LLP as independent registered public accounting firm for fiscal 2010 — SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BROOKDALE SENIOR LIVING INC. Date: June 18, 2010 By: /s/ T. Andrew Smith Name: T. Andrew Smith Title: Executive Vice President, General Counsel and Secretary
